                                                                  Littler Mendelson, P.C.
                                                                  290 Broadhollow Road
                                                                  Suite 305
                                                                  Melville, NY 11747




                                                                  Lisa M. Griffith
                                                                  631.247.4709 direct
                                                                  631.247.4700 main
                                                                  lgriffith@littler.com


January 28, 2020




VIA ECF
Honorable Joan M. Azrack
United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re:      Dennis L. D’Aguino, et al., v. Garda CL Atlantic, Inc.
         Docket No. 16-cv-00641 (JMA)(AKT)

         Jimmy L. Adkins, et al., v. Garda CL Atlantic, Inc.
         Docket No. 17-cv-2532 (JMA)(AKT)

Dear Judge Azrack:

This firm represents Defendant Garda CL Atlantic, Inc. (“Defendant”) in the above-referenced
consolidated actions. We write to move to strike the “Notice of Appearance of Co-Counsel” filed
by Steven Moser in the Adkins case. As the Court is aware, Mr. Moser filed an improper “Notice
of Consent to Change Attorney” on January 23, 2020, which we opposed on January 24, 2020.

Without receiving a ruling from the Court, Mr. Moser filed a “Notice of Appearance of Co-Counsel”,
in which he purports to “co-represent” the Adkins plaintiffs. Defendant objects to, and moves to
strike the Notice of Appearance of Co-Counsel, as it appears to be an attempt by counsel to avoid
having to follow the proper procedural mechanism to substitute Mr. Moser for Ms. Ball as counsel
for the Adkins plaintiffs.

Thank you for the Court’s consideration of this matter.

Respectfully submitted,

LITTLER MENDELSON, P.C.

/s/Lisa M. Griffith

Lisa M. Griffith



  littler.com
